internal_revenue_service index number department of the treasury washington dc number release date person to contact telephone number refer reply to cc dom p si br 7-plr-114785-99 date date legend donor spouse trust co-trustee children charity year year date date a b c d dear this letter is in response to a letter of date submitted on behalf of donor and spouse taxpayers taxpayers seek a ruling that they substantially complied with the requirements for making a timely allocation of their generation-skipping_transfer gst exemptions to trust on their year and year form 709s u s gift_tax returns on date donor created trust donor spouse and co-trustee were the initial trustees of trust trust provides for the appointment of trustees independent trustees other than the donor or spouse and issue of donor co-trustee is an independent_trustee pursuant to the terms of the trust agreement during the taxpayers’ lifetimes a single trust was established for the benefit of spouse and donor’s issue living at any time during the term of the trust donor has two children subdivision a of article of the trust agreement directs that until the death of the survivor of the donor and spouse the independent trustees are empowered to pay a part or all of the net_income and principal of trust to or for the benefit of any one or more or all of spouse and issue of donor living at any time during the term of trust in such proportions as the independent trustees shall deem advisable in their absolute discretion any net_income not so paid is to be accumulated and added to the principal of trust subdivision b of article provides that upon the death of the survivor of the donor and spouse or in the absolute discretion of the independent trustees at any time prior to the death of the survivor of the donor and spouse the principal of trust shall be divided and set_aside into equal shares one share for each of the children who shall be living at that time and one share in equal subshares per stirpes for the issue who shall be living at that time of each of the children who shall not be living at that time and such shares and subshares shall be disposed of in accordance with the provisions of subdivision c of article subdivision c of article provides that a share or subshare of the principal of trust created hereunder shall be held by the trustees in a separate trust for the benefit of one of the children or more remote issue of donor each of whom is hereinafter referred to in this subdivision c as the beneficiary subdivision c of article provides that the net_income shall be paid to or applied for the benefit of the beneficiary so long as the beneficiary shall live annually or more often in the discretion of the trustees provided that the independent trustees may in their absolute discretion i pay or apply any part or all of such net_income to any one or more or all of the beneficiary’s issue and in such proportions as such independent trustees shall deem advisable or ii accumulate and add to principal the whole or any part of such net_income any such accumulated income thereafter to be disposed of as a part of such principal subdivision c of article provides that the independent trustees are authorized at any time and from time to time to pay any one or more or all of the beneficiary and the beneficiary’s issue such part or all of the principal of the trust and in such proportions as the independent trustees shall deem advisable in their absolute discretion for any reason whatsoever including the termination of the trust without any duty to take into account the other resources or income of the beneficiary or the beneficiary’s issue subdivision c of article provides that upon the death of the beneficiary the beneficiary has the power to appoint the remaining principal by will admitted to probate provided however that in no event shall the beneficiary appoint any of the property subject_to this power_of_appointment in favor of himself or his estate or his creditors or the creditors of his estate this power_of_appointment shall be exercisable only by a specific reference thereto in the beneficiary’s will and shall not be deemed to have been exercised by any general residuary article contained therein subdivision c of article provides that to the extent the beneficiary does not exercise the foregoing power_of_appointment the remaining principal at the beneficiary’s death shall be divided and set_aside into equal shares per stirpes for the beneficiary’s issue living at that time if there are no living issue the principal shall be divided and set_aside into equal shares per stirpes for the issue who are living at that time of the beneficiary’s nearest ancestor who is one of the children or more remote issue of donor and who has issue living at that time if there are no such living issue the principal shall be divided and set_aside into equal shares per stirpes for the donor’s issue who shall be living at that time and each such share shall be added to the principal of the trust created for the benefit of the child or more remote issue of the donor for whom such share shall have been so set_aside under the provisions of this subdivision c and disposed of as a part thereof subdivision c of article provides that any trust created under this subdivision c will terminate if it has not sooner terminated twenty-one years after the death of the survivor of the donor’s parents’ issue and the spouse’s parents’ issue who were living on the date of this agreement and upon the termination the principal of the trust at the time remaining will be distributed to the beneficiary subdivision d of article provides that if trusts created hereunder terminate and the principal of the trust is not effectively disposed pursuant to the foregoing provisions the principal of that trust will be distributed to charity by an instrument dated date spouse renounced any interest she may have had in the income or principal of trust during year donor transferred cash and securities with an aggregate value of dollar_figurea to trust spouse elected to split the gift made by donor in year these gifts were reported by taxpayers on timely filed gift_tax returns on their year gift_tax returns taxpayers each allocated dollar_figureb of their respective gst exemptions to the gifts made to trust by donor in year one-half of which was treated as being made by spouse during year donor transferred cash and securities with an aggregate value of dollar_figurec to trust spouse elected to split the gift made by donor in year these gifts were reported by taxpayers on timely filed gift_tax returns on their year gift_tax returns taxpayers each allocated dollar_figured of their respective gst exemptions to the gifts made to trust by donor in year one-half of which was treated as being made by spouse in addition donor attached a statement to his year and year return which provided trust’s name and the total value of the non-cash property taxpayers transferred to trust spouse also wrote a letter to taxpayers’ accountant indicating their intent to use a portion of their gst exemptions on the year gift with respect to the year and year transfers taxpayers request a ruling that they substantially complied with the requirements for making a timely allocation of their gst tax exemptions to trust in the amount of dollar_figurea transferred to trust respectively on their year gift_tax returns and in the amount of dollar_figurec transferred to trust respectively on their year gift_tax returns sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_2613 provides in part that a_trust is a skip_person if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person under sec_2652 a person has an interest_in_property_held_in_trust if at the time the determination is made such person has a right to receive income or corpus from the trust or is a permissible current recipient of income or corpus and is not described in sec_2055 under sec_2602 the amount of the gst tax is determined by multiplying the amount of the gst transfer by the applicable_rate under sec_2641 the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio in the case of a transfer from a_trust as the excess of over the applicable_fraction with respect to trust the applicable_fraction with respect to a_trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced as provided in the section sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be expressed by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero an allocation is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gst potential even if the possibility of a gst is so remote as to be negligible sec_26_2632-1 provides that generally an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return an allocation to a_trust made on form_709 filed after the due_date for reporting a transfer to a_trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date sec_2652 provides that except as provided in sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor the issue is whether taxpayers made timely allocations of their gst tax exemptions to the transfers to trust on their year and year gift_tax returns in the present case the transfers to trust were not direct skips an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made and the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation the instructions for form_709 applicable for the returns filed by the taxpayers during the period state you may wish to allocate your exemption to transfers made in trust that are not direct skips for example if you transferred property to a_trust that has your children as its present beneficiaries and your grandchildren as future beneficiaries the transfer was not a direct_skip because the present interests in the trust are held by non-skip persons however future terminations and distributions made from this trust would be subject_to gst tax you may elect to reduce the trust’s inclusion_ratio by allocating part or all of your exemption to the transfer because this transfer would be entered on schedule a part i of form_709 it will not be shown on schedule c to allocate your exemption to such transfers attach a statement to the form_709 and entitle it notice of allocation the notice should contain the following for each trust the trust’s ein if known the item number s from column a schedule a part of the gifts to that trust the values shown in column e schedule a part for gifts adjusted to account for split_gifts if any reported on schedule a part line the annual exclusion claimed against each gift the net value of each gift after the reduction for the annual exclusion if applicable and the amount of your gst_exemption allocated to each gift in this case it appears that taxpayers did not literally comply with the instructions on form_709 taxpayers reported the year and year gifts to trust on schedule a part gifts subject_to both gift and gst tax and completed portions of schedule c in addition taxpayers did not attach to the year or year returns a notice of allocation of gst_exemption however elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocations will be deemed valid if there are enough facts and circumstances to indicate that the taxpayers intended to allocate part of their gst_exemption to trust based on the information submitted and the representations made we conclude that there is sufficient information provided on taxpayers’ year and year gift_tax returns to conclude that taxpayers intended to allocate part of their exemptions to trust on the year and year gift_tax returns taxpayers reported the transfers on schedule c for the year gifts taxpayers each entered a total of dollar_figureb on schedule c part gst_exemption reconciliation line exemption claimed on this return on schedule c part column c gst_exemption allocated of their respective gift_tax returns taxpayers each entered a total of dollar_figureb for the year gifts taxpayers each entered a total of dollar_figured on schedule c part gst_exemption reconciliation line exemption claimed on this return on schedule c part column c gst_exemption allocated of their respective gift_tax returns taxpayers each entered a total of dollar_figured we note that taxpayers did not complete the gst portions of the form correctly in view of the fact that the transfers were not direct skips however based on the information provided on the return we conclude that taxpayers substantially complied with the requirements for making an allocation of their gst exemptions for the transfers reported on their year and year gift_tax returns taxpayers are therefore deemed to have allocated their exemptions as described above for the year and year transfers to trust except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code we are expressing no opinion regarding the value of the transfers to trust whether the transfers qualified for the annual exclusion under sec_2503 or regarding the inclusion_ratio with respect to trust this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
